Citation Nr: 1503767	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from January 1989 to June 1989 and from October 1991 to July 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran's sleep apnea had its onset during active service.  


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that sleep apnea had its onset during his active service.  Specifically, the Veteran has consistently reported that he first experienced symptoms of sleep apnea during active service, but that he did not report them during service because he wanted to be able to retire from active service.  He reported that as he had already been diagnosed with multiple sclerosis during active service, he downplayed other medical issues so that he would not get separated before he was eligible for service retirement.  

The service medical records are silent for a diagnosis of sleep apnea while the Veteran was in active service.  However, the Veteran did report insomnia, noting that he slept very little and very lightly, at the time of his May 2010 separation examination.  

Further, the Veteran has reported that he first experienced symptoms of sleep apnea while he was in active service, to include snoring and failure to breath during sleep.  The Board notes that the Veteran is competent to report when he first experienced symptoms associated with his ultimate diagnosis of sleep apnea and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in those assertions.  

Also of record are statements from the Veteran's spouse, brother, and two fellow service members.  In those statements, it was reported that the Veteran was regularly observed to exhibit symptoms of sleep apnea while in active service.  Specifically, he was noted to snore and to regularly stop breathing while sleeping.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's spouse, brother, and fellow service members are competent to report that they witnessed the Veteran experience symptoms of sleep apnea.  Moreover, the Board finds the lay statements of record to be credible.

A review of the post-service medical records shows that the Veteran was diagnosed with sleep apnea in January 2011, approximately six months after separation from service, after undergoing a sleep study ordered by his private treatment provider.  

In a December 2012 letter, the Veteran's private neurologist opined that the Veteran's symptoms of sleep apnea predated his retirement from active service.  That physician noted that the Veteran had been under her care for years for his multiple sclerosis and was referred to Dr. B.T. for possible sleep apnea.  She reported that the Veteran had been having symptoms of fatigue, excessive daytime sleepiness, and reported snoring at night with frequent arousals at night and awakening tired.  She noted that the Veteran was later diagnosed with sleep apnea in January 2011 by an overnight sleep study, but that his symptoms predated that diagnosis by a few years.  

The Board finds that the private medical opinion of record is adequate because the examiner discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that private physician's opinion to be competent, credible, and persuasive.

In a February 2013 VA file review and a medical opinion, the VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner cited to medical evidence in the file in which the Veteran denied trouble sleeping, records in which the Veteran denied or was not noted to have symptoms of fatigue, and records in which the Veteran denied or was not noted to have cognitive difficulties.  The examiner noted that patients with sleep apnea were "always tired" and often had cognitive difficulties because they were sleep deprived.  Further, the examiner noted that had the Veteran actually experienced symptoms of sleep apnea, he presumably would have mentioned that during his Medical Evaluation Board proceedings in March 2006.  The examiner also noted that patients with sleep apnea usually slept heavily and did not feel as though they were sleeping lightly as reported by the Veteran at the time of his May 2010 separation examination.  The examiner also noted that he contacted Dr. B.T, the private provider who conducted the Veteran's January 2011 sleep study and made the ultimate diagnosis of sleep apnea.  The examiner noted that he discussed the "chronology" with Dr. B.T. and that Dr. B.T. reported to him that in the absence of documented symptoms in the medical record, the date of onset would be the date of the sleep study.

The February 2013 VA examiner also noted that he would not consider the positive opinion of record provided by the Veteran's private neurologist.  The examiner noted that he contacted the Veteran's private neurologist to discuss the December 2012 letter.  The examiner reported that after relaying all the medical evidence he cited in his opinion, the Veteran's private neurologist "admitted" that her letter was inaccurate as she had relied on the information as provided by the Veteran and that his symptoms clearly did not predate his diagnosis.  The examiner also noted that the various lay statements of record would not be considered as he considered them to be not credible.  The examiner noted that the various lay statements of record were not supported by the service medical records. 

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board declines to accept the negative opinion provided by the February 2013 VA examiner.  

First and foremost, the Board may not remand for a VA medical opinion solely to controvert otherwise uncontroverted medical evidence favoring the appellant.  Mariano v. Principi, 17 Vet. App. 305 (2003); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  While in this case, the February 2013 VA opinion was not obtained at the direction of a Board remand, it does appear to have been obtained for the purpose of controverting otherwise uncontroverted medical evidence favoring the Veteran.  The Board notes that a well-supported positive opinion provided by the Veteran's private treatment provider was already of record at the time of the request for the February 2013 VA medical opinion.  The claim could have been granted at that time, at the very least a grant could have been supported by resolving reasonable doubt in favor of the Veteran; but it appears as though a medical opinion was requested purely for the purpose of providing support for a denial of the claimed benefit.  Accordingly, even if it were adequate in all other respects, the February 2013 opinion would be provided very little probative weight given that it was obtained to controvert otherwise uncontroverted positive medical evidence of record.  

The Board finds that the February 2013 VA opinion is not adequate for adjudication purposes.  In this regard, the February 2013 VA examiner goes into great detail regarding the credibility of lay evidence of record.  However, it is not within the examiner's purview to assess credibility of evidence of record.  Rather, as true with any piece of evidence, the credibility and weight to be assigned are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board has found the various lay statements of record, competently offered by the Veteran, his spouse, his brother, and two separate fellow service members; to be credible.  Therefore, failure to consider the lay statements of record renders the opinion inadequate and as such, it cannot serve as the basis of a denial of entitlement to service connection.  

Further, the examiner reported that he called the Veteran's private neurologist and following their discussion of the medical evidence of record in the claims file, she allegedly admitted that her positive opinion was inaccurate as she had based it on symptoms reported by the Veteran.  First, a medical opinion cannot be discounted solely because it is based on history provided by the Veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case, while the Veteran's statements and other lay statements of record regarding the onset of his symptoms were not supported by the medical evidence of record; the Board nevertheless found them to be credible.  Additionally, the Veteran has clearly identified the reasons for downplaying his symptoms during active service and the Board has found those statements credible.  Therefore, the positive opinion of record cannot be discounted solely because the examiner relied on competent and credible statements provided by lay persons in forming the opinion.  Furthermore, while the VA examiner reported that the Veteran's private neurologist admitted her opinion was inaccurate, that is not otherwise supported by the record.  Therefore, the Board finds that the competent, credible, and persuasive opinion provided by the Veteran's private neurologist cannot be discounted based solely on the VA examiner's say so.  In addition, while the examiner alleges that the private physician conceded that the report was no accurate, the private physician has not stated that herself.  If the Board were to accept that proposition, the appropriate course would be for the Board to remand for a clarification for the private physician herself, rather than accept the second-hand recollection provided by the VA examiner.  Furthermore, the VA examiner did not examine the Veteran, but merely reviewed the file.  It is perfectly within the province of the private examiner to determine that based upon the state and severity of the sleep apnea at the time it was identified, that it had existed for some time prior to the diagnosis.  In fact, the likelihood that the sleep apnea developed only on the day of the sleep study, which seems to be the proposition posited by the VA examiner, seems very remote.  The Board finds that the private examiner's opinion that the apnea had existed for six months or more, and thus began during service, is a valid medical opinion.  That physician has not supplied any retraction of that opinion and the Board cannot rely upon an alleged retraction recited by another physician.  The Board finds that the VA examiner's opinion that the date of onset of sleep apnea was the date of the sleep study that identified sleep apnea seems to be a misinterpretation of the meaning of the onset of a disability.  At the very least, the onset was at the date the symptomatology was reported that resulted in the sleep study being conducted, rather than on the date of the sleep study.  Although generally, the symptomatology must have existed for some unspecified period of time prior to being reported to a physician.  For those reasons, the Board has declined to accept the February 2013 VA medical opinion.

In sum, the Veteran has asserted that sleep apnea had its onset during his active service and his private treatment provider has competently opined that the Veteran's sleep apnea had its onset during active service, some six months or more before being identified in a sleep study.  The opinion provided by the Veteran's private treatment provider is the most probative evidence of record.  Accordingly, the Board finds that the preponderance of the evidence supports the claim and entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


